Citation Nr: 1606780	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul V. Gagliardi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2013 videoconference hearing.  A copy of the transcript is associated with the claims file.

This matter was remanded by the Board in October 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for a bilateral hearing loss disability, rated at 10 percent, and tinnitus, rated at 10 percent, for a combined disability rating of 20 percent.  

2.  Service-connected disabilities are not sufficient by themselves to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.





CONCLUSION OF LAW

The criteria for a finding of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in October 2014.  The Board instructed the RO to: (1) provide the Veteran with appropriate notice for his TDIU claim; and (2) readjudicate the claim.

VA sent the Veteran a October 2014 notice letter regarding his TDIU claim.  The matter was readjudicated in a November 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3). 

VA provided the Veteran with adequate notice in the previously mentioned October 2014 letter for his TDIU claim.  As a result, VA has met its duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was most recently afforded a VA audiological examination in January 2013 for his only service-connected disabilities.  The examination report includes sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10; see also 38 C.F.R. § 4.10.  In the present case, the January 2013 examiner elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examination.  Martinak¸ 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the presiding VLJ fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. TDIU

The Veteran is currently in receipt of service connection for a bilateral hearing loss disability, with a 10 percent evaluation, and tinnitus, with a 10 percent evaluation. His combined rating is 20 percent. 

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b)  provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

During the Veteran's most recent January 2013 VA audiological examination, the examiner concluded that the Veteran's hearing loss disability and tinnitus had no impact on ordinary conditions of daily life, to include the ability to work.  In contrast, at the July 2013 hearing, the Veteran reported that hearing loss and tinnitus prevented him from working effectively as a golf professional, his current employment.  He had difficulty hearing in noisy situations, and could not hear students during lessons; his teaching responsibilities had in fact been stopped.  Additionally, he cited safety issues, such as hearing back-up alarms on golf carts,  warnings of close-by shots on the driving range, or carbon monoxide alarms in the clubhouse.

Following the hearing, in August 2013, the Veteran's submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran indicated that he was still working at the time, but anticipated becoming too disabled to work in December 2013 as a result of his service-connected disabilities.  Pursuant to the Board's October 2014 Remand, the VA sent the Veteran a new VA Form 21-8940 and requested that the Veteran submit the form with updated employment information.  Unfortunately, the Veteran has failed to submit a new TDIU application or any other statement indicating that he is no longer working.  

There is therefore no evidence of record that shows the Veteran is no longer employed.  The most recent correspondence from the Veteran with respect to employment indicated that he was still employed as of August 2013.  The Veteran has not since submitted a statement or updated TDIU application suggesting otherwise.  While he indicated a plan to stop working, or a need, the record does not verify that he actually did stop.  The Board is left to conclude that the Veteran continues to work at the same full-time job as a golf range supervisor that he held in August 2013.

In sum, the evidence of record shows that the Veteran is employed full time as a golf professional, with a substantial annual salary.  Evidence expected from a new VA Form 21-8940 which might alter these findings was not submitted.  Because the Veteran remains employed, entitlement to TDIU is not warranted.


ORDER
	
Entitlement to a finding of TDIU is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


